Title: To Benjamin Franklin from Joseph Priestley, 11 March 1779
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
London 11 March 1779
The bearer of this letter is Mr Hamilton a young gentleman of Ireland, travelling for his improvement. I have had a good deal of his company both in Wiltshire and in London, and think him to be a person who will not disgrace any little countenance that it may be convenient to you to give him. He is a friend of liberty, and a lover of science.
I often wish to have an opportunity of conversing, or even of writing with freedom, on the subject of a scheme you once had in my favour. I was very happy to hear by a common friend, that you were in good health and spirits.
I am just printing off a volume of a new work of Experiments in various branches of Natural Philosophy, which I shall take the first opportunity of conveying to you. I am, with the greatest respect and affection, Dear Sir, Yours most sincerely
J Priestley
 
Addressed: To / D Franklin
Notations in different hands: Dr Priestley / Priestley 11 march 1779
